DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed. 
The present invention is directed to combining output of feature maps to improve image resolution in an artificial intelligence semiconductor. Each independent claim identifies the uniquely distinct features:
a processor:

an artificial intelligence (AJ) chip coupled to the processor; and

a non-transitory computer readable medium containing programming instructions that, when executed, will cause the processor to:

receive an inpat image;

crop the input image into a plurality of cropped images;

executing the Al chip to produce a plurality of feature maps based on at least a subset of the plurality of cropped images;



produce an output image based on the merged feature map.

The present invention is directed to combining output of feature maps to improve image resolution in an artificial intelligence semiconductor. Each independent claim identifies the uniquely distinct features:
a processor;
an image sensor configured to capture one or more images; 
an artificial intelligence (AI) chip coupled to the processor; and 
a non-transitory computer readable medium containing programming instructions that, 
when executed, will: 
cause the image sensor to capture an input image: 
cause the processor to crop the input image into a plurality of cropped images; cause the Al chip to produce a plurality of feature maps based on at least a subset 
of the plurality of cropped images;
 merge at least a subset of the plurality of feature maps to form a merged feature map; and 
produce an output image based on the merged feature map. 

The closest prior art, US 2021/0319560 A1 (“Xia et al.”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664